DETAILED ACTION
RCE was filed on 05/12/2022.  
Claims 7, 9, 11 and 13 are pending.
Claims 1-6, 8, 10 and 12 are canceled.
Claims 7, 9, 11 and 13 allowed.
REASONS FOR ALLOWANCE
The present invention is directed to User Terminal and Radio Communication method.  Each independent claim identifies the uniquely distinct features: regarding claim 7, a transmitter that transmits a sequence using the cyclic shift in an uplink control channel, wherein when the uplink control information includes a Hybrid Automatic Repeat reQuest-ACKnowledge (HARQ-ACK) information and includes neither a positive Scheduling Request (SR) nor a negative SR, the cyclic shift is a specific cyclic shift obtained by adding a value to the cyclic shift index, the value corresponding to the HARQ-ACK information, in combination with other limitations in the claim.
The closest prior art, Kawamura et al., (US 20120076089 A1) disclose conventional way of providing a mobile terminal apparatus and radio communication method for enabling feedback control information to be efficiently transmitted with an uplink control channel signal, the radio communication method of the invention has, in a mobile terminal apparatus, the steps of receiving a signal for each of a plurality of component carriers from a radio base station apparatus, generating feedback control information for each component carrier from the signal, performing joint-coding on the feedback control information for each component carrier, mapping the feedback control information coded by the joint-coding to subcarriers, and transmitting an uplink transmission signal mapped to the subcarriers, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Yang et al., (US 2019/0058516 A1) disclose conventional way of identifying static resource in a subframe set; and transmitting and receiving data using the remaining resource, excluding the static resource, in the subframe set, wherein the remaining resource is used for downlink (DL) reception or used for uplink (UL) transmission according to an instruction by a base station, either singularly or in combination, fail to anticipate or render the above features obvious.

Claims 11 and 13 encompasses limitations that are similar to claim 7. Thus, claims 11 and 13 are allowed based on the same reasoning as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473